UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, 2011 (July 28, 2011) WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 151 N. Market St., Wooster, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (330) 264-5767 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On July 28, 2011, Wayne Savings Bancshares, Inc. (the “Company”), the holding company for Wayne Savings Community Bank (the “Bank”), held its annual meeting of stockholders (the “Annual Meeting”).As part of that meeting, the senior management team of the Bank made a presentation.A copy of the presentation slides, which were discussed at the meeting, is attached hereto as Exhibit 99.1.A copy of the remarks relating to the slides is attached hereto as Exhibit 99.2. The exhibits attached hereto are being furnished to the SEC and shall not be deemed to be “filed” for any purpose except otherwise provided herein. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits Exhibit No. Description 99.1 2011 Annual Meeting Presentation Slides 99.2 2011 Annual Meeting Presentation Slide Remarks SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. By: /s/ H. Stewart Fitz Gibbon III Name: H. Stewart Fitz Gibbon III Title: Executive Vice President Chief Operating Officer Chief Risk Officer Secretary and Treasurer Date:August 1, 2011
